DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinapi et al. (US Pub. 2016/0236975 A1) in view of Amin et al. (US Pub. 2011/0092353 A1).
Regarding claims 15-18, Sinapi discloses a glass sheet with at least one etched surface with an RSm of 5 to 30 microns where RSm is considered equivalent to average feature spacing where the glass sheet is particularly suitable for display applications as cover glass which is considered to disclose an electronic device where the glass can be prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
Sinapi does not specifically disclose the density of features. However, it would have been obvious to one of ordinary skill in the art based on the teachings in Sinapi that the spacing between features may be between about 6.3 to 10.5 microns given this spacing is within the range taught in Sinapi ([0029]) which would result in a density as claimed ((1000/6.3)2 is about 25,000 features/mm2 and (1000/10.5)2 is about 9,000 features/mm2). 
Sinapi discloses the glass sheet being glass whose matrix composition is not particularly limited ([0050]) but does not specifically disclose the glass sheet being glass-ceramic.
Amin discloses a glass ceramic article suitable for use as an electronic device housing or enclosure which comprise a glass-ceramic material (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the etched glass surface in Sinapi could have used glass-ceramic as taught in Amin as a conventionally known suitable material for a cover for electronic devices (Amin, abstract and Sinapi, abstract) and as a material which exhibits fracture toughness and hardness higher than exhibited by glass as well as low thermal conductivity is particularly suitable for use as durable housings or enclosures for electronic devices (Amin, [0002]).
Regarding claims 19-20, Sinapi discloses an Rz, which is average height of the 5 tallest peak and 5 lowest valleys, of 0.1 to 2 microns ([0023] and [0031]). It would have been considered obvious to one of ordinary skill in the art at the effective filing date of the invention that the protrusion height may be 80 nm or more or 100 nm or more in Sinapi given the average height of the protrusions will be at least 0.1 microns so that it would have been obvious that protrusion height in general should also be 0.1 microns or more to achieve desire anti-sparkle and anti-glare effect (Sinapi, [0032]).
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Deng et al. (US Pub. 2007/0231542 A1).
Amin discloses a glass ceramic article suitable for use as electronic devices housing or enclosures which comprises a glass-ceramic material (abstract) where a housing or enclosure is considered touchable by a user.
Amin does not specifically disclose the surface having a plurality of features with an average distance of 7 to 10 microns, a density of features of 9,000 to 25,000 features/mm2, or a height of the protrusions of greater than 80 nm or greater than 100 nm.
Deng discloses a superhydrophobic surface with self-cleaning properties ([0016]) which comprises incorporating a texture to provide low wettability and high transmission ([0001]). The feature spacing is given specifically as 10 to 20 microns (Table 1) and generally as being 0.5 to 50 feature widths where the feature width is defined as an aspect ratio (height/width) of 0.5 to 10 and where the height is 10 to 50 microns ([0032] and [0017]). Although Deng does not specifically disclose a density of the features, a 2 would be expected at least at a feature spacing of 10 microns ((1000/10)2). 
It would have been obvious to one of ordinary skill in the art at the expected filing date of the invention that the housing in Amin could be given features as taught in Deng to improve wettability and maintain transparency of the glass ceramic and further give the housing a self-cleaning property (Deng, [0044] and [0047] and Amin, [0021] which discloses transparency as a desired property).

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 3/4/2021, with respect to the 35 USC 103 rejection over Guillemot have been fully considered and are persuasive.  The 35 USC 103 rejection over Guillemot of claims 15-18 has been withdrawn. 
Applicant's remaining arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
Applicant argues Sinapi in view of Amin fails to teach the claimed invention where Sinapi is to an etched glass surface but the surface is not disclosed as glass-ceramic. Applicant argues the teaching in Amin of a glass-ceramic surface which is not etched cannot be combined with Sinapi because the presence of multiple phases in a glass-ceramic has different etching susceptibilities so that an etching process applied to a glass-ceramic surface is different from an etching process applied to a glass surface as in Sinapi. Applicant argues because of the required different process, there is no reasonable expectation of success in the combination of the two references. 
Examiner respectfully disagrees. Sinapi does not teach a specifically required etching process to achieve the disclosed surface structure but rather teaches that etching is the method which may be utilized to texture the surface ([0020]). Etching in general is a well-known method of texturing a surface and one of ordinary skill in the art would believe that a glass-ceramic surface may also be textured through etching. One of ordinary skill in the art would also understand that etching conditions may need to be modified according to the specific material being etched but it would be within the skill of one of ordinary skill in the art to modify the conditions to achieve the desired result. Applicant has provided no evidence that such a modification would be outside the skill of one of ordinary skill in the art where the paragraph pointed to by Applicant merely describes one such possible etching method. Thus, one of ordinary skill in the art is considered capable of adjusting etching conditions to achieve a desired surface structure as taught in Sinapi on a glass-ceramic surface as taught in Amin so that there would be a reasonable expectation of success. Therefore, the rejection is respectfully maintained.
Regarding the rejection over Amin in view of Deng, Applicant argues Amin is to a glass-ceramic surface and Deng is to a textured surface but it is not clear when the textured surface of Deng is applied to a glass-ceramic material, the glass-ceramic article claimed would result. Applicant argues Deng produces a texture by adding features to a surface of an article which utilizes soft lithography which produces a silicon mold, then a polymer mold where such techniques are not disclosed to be capable of producing textured glass-ceramic surfaces and there would be no reasonable expectation of success that the texture could be produced in a glass-ceramic surface. 
Examiner respectfully disagrees. First, Examiner would like to note that Deng specifically discloses a textured surface in a glass-ceramic composite (Deng, [0041]) and further Deng is not limited to using a method as described by Applicant. Deng teaches various texturing techniques including replication, embossing, electroforming, spray process, etching and deposition where the particular method depends on the material and feature dimensions (Deng, [0050]). Deng still further discloses where a material comprises a plurality of phases (e.g. glass-ceramic), selective etching of the material may be performed (Deng, [0053]-[0054]). Thus, it is clear the surface features taught in Deng are capable of being imparted to a glass-ceramic surface and there would be a reasonable expectation of success with the combination of Amin and Deng. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783